                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA
 

UNITED STATES OF AMERICA                              )
                                                      )       Case No. 1:18-cr-32-CLC-SKL-1
                                                      )
v.                                                    )
                                                      )
                                                      )
JOSHUA RHODES                                         )
 
                                             ORDER
 
           Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

    Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count Eleven of the

    eleven-count Indictment; (2) accept Defendant’s plea of guilty to Count Eleven of the

    Indictment; (3) adjudicate Defendant guilty of the charges set forth in Count Eleven of the

    Indictment; (4) defer a decision on whether to accept the plea agreement until sentencing; and

    (5) Order Defendant shall remain released on bond under appropriate conditions of release until

    sentencing in this matter   (Doc. 21). Neither party filed a timely objection to the report and

    recommendation. After reviewing the record, the Court agrees with the magistrate judge’s

    report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

    judge’s report and recommendation (Doc. 21) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

    as follows:

          (1) Defendant’s motion to withdraw his not guilty plea to Count Eleven of the Indictment

              is GRANTED;

          (2) Defendant’s plea of guilty to Count Eleven of the Indictment is ACCEPTED;

          (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count Eleven of

              the Indictment;
    (4) A decision on whether to accept the plea agreement is DEFERRED until sentencing;

       and

    (5) Defendant SHALL REMAIN on bond under appropriate conditions of release

       until sentencing in this matter which is scheduled to take place on August 7, 2019 at

       2:00 p.m. [EASTERN] before the Honorable Curtis L. Collier.

    SO ORDERED.

    ENTER:


                                        /s/
                                        CURTIS L. COLLIER
                                        UNITED STATES DISTRICT JUDGE


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                         2
